Citation Nr: 1542001	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder. 

2.  Increased initial rating for service-connected coronary artery disease (CAD), currently rated as 10 percent disabling prior to August 25, 2008 and 30 percent disabling, thereafter.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick, Attorneys at Law




WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 to 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) located in Decatur Georgia, which increased the disability evaluation assigned for anxiety reaction to include depression, stress, and nervous condition (claimed as mental condition) from 30 percent to 50 percent disabling, effective October 20, 2005.  At the same time, the RO denied service connection for a heart condition and entitlement to a TDIU.  

In February 2010 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file 

In July 2010, the Board remanded these matters for further development.  

In the June 2012 decision, the Board remanded the issues of entitlement to service connection for a heart disorder as well as entitlement to a TDIU for further development.  At the same time, the Board denied entitlement to a rating in excess of 50 percent for an anxiety disorder. 

The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter 'the parties) filed a Joint Motion for Remand (JMR), which was granted by the Court in February 2013.  

In July 2013, the Board remanded the claim again to consider additional evidence associated with the claims file and to afford the Veteran a new VA examination due to alleged increased symptoms. 

In an April 2015 rating decision, the RO granted service connection for coronary artery disease (CAD) and assigned a 10 percent disabling prior to August 25, 2008 and 30 percent disabling, thereafter.  As the Veteran filed a notice of disagreement in June 2015, this matter will be addressed in the remand portion below for issuance of a statement of the case.  

As previously mentioned, in the August 2006 rating decision, the Veteran's disability evaluation for service-connected anxiety disorder was increased from 30 percent to 50 percent disabling, effective October 20, 2005, the date the Veteran filed a claim for an increased rating.  Thereafter, in the February 2013 JMR, the parties referred to an appeal period from July 2005 to July 2006.  This represents a new claim for entitlement to an effective date earlier than October 20, 2005 for an increased rating of 50 percent for the Veteran's service-connected anxiety disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the AOJ granted service connection for CAD and assigned a 10 percent disabling prior to August 25, 2008 and 30 percent disabling, thereafter.  The Veteran filed a notice of disagreement in June 2015.  The AOJ has not yet issued a statement of the case regarding this matter.  Accordingly, the issue must be remanded to the AOJ for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

In regards to the increased rating claim for an anxiety disorder, by way of background, on December 2004 VA psychiatric examination, the Veteran was assigned a Global Assessment of Functioning GAF) score of 70.  An October 2005 VA treatment record noted that the Veteran had complaints of feeling depressed, which had worsened since his myocardial infarction since July 2005.  At the time, he was assigned a GAF score of 50 as well as on July 2006 VA examination.  In the February 2013 JMR, the parties referred to a decrease in the Veteran's assigned GAF scores from 70 to 50 and raised the question as to whether or not the Veteran was entitled to "staged ratings" during the course of his appeal.  See Fenderson v West, 12 Vet App 119 (1999) and Hart V Mansfield, 21 Vet App 205 (2007).  As a result, the Board remanded the claim to provide a new VA examination, in which the examiner was, in part, asked to address the disparities between GAF scores assigned during the course of the appeal, specifically during the period of July 2005 to July 2006 and whether this represented an actual increase in severity of the Veteran's anxiety disorder.  

On July 2013 VA examination, the examiner noted that the Veteran was assigned a GAF score of 70 in 2004, he suffered a heart attack some time in 2005, and on the July 2006 VA examination, he was assigned a GAF score of 50 during which time the examiner noted that the Veteran's GAF scores had an average of 50 since the prior VA examination.  The July 2013 VA examiner found that it did appear that the drop of 20 points in the GAF score represented a genuine worsening of his anxiety disorder due primarily to health concerns.  The examiner added that the conflicting GAF scores represented a genuine change in functioning over time, probably in response to the 2005 heart attack.  However, the examiner indicated that the Veteran's adjustment disorder identified on the current examination did not appear to be a progression of the Veteran's service-connected mental disorder.  

The VA examiner was also asked to assess the severity of the Veteran's service-connected anxiety disorder.  However, the July 2013 VA examiner merely concluded that the Veteran's disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner did not identify all of the symptoms attributable to the Veteran's service-connected anxiety disorder; the severity, frequency, and duration of such symptoms; and the level of occupational or social impairment caused specifically by the identified symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); and Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996).  

Additionally, a December 2013 neuropsychological evaluation, by Dr. D.J. Logsdon, a private Licensed Psychologist, assigned the Veteran a GAF score of 39, suggesting an increase in severity of the Veteran's service-connected anxiety disorder since the July 2013 examination, specifically with respect to the Veteran's ability to function.  However, Dr. D.J. Logsdon's findings appear inconsistent with VA treatment records dated around the same time, which included a December 2013 mental health outpatient noting the Veteran's reports of an improvement in his adjustment disorder.  Likewise, an August 2014, mental health outpatient note reported progressive improvement.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Accordingly, a contemporaneous examination is necessary to assess the current severity of the disability.

With respect to VA records, the claims file reflects that the Veteran has been receiving treatment from the Carl Vinson VA Medical Center (VAMC), and that records from these facilities up to March 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain up-to-date records of treatment from the Carl Vinson VA Medical Center for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.

Accordingly, the case is REMANDED for the following action:

1. Regarding the issue seeking initial ratings in excess of 10 percent prior to August 25, 2008, and 30 percent, thereafter, for service-connected CAD, review the determinations and, if any matter remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so. If this occurs, the matter should be returned to the Board for appellate review.

2. Obtain all outstanding, VA records of evaluation and/or treatment of the Veteran since the last VA record was received.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) record.

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After associating all the evidence in connection with the above development (to the extent possible) with the record, the AOJ should schedule the Veteran for a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning.

6.  Thereafter, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of his anxiety disorder.  The complete electronic, to include a copy of this Remand and the results of the social and industrial survey, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner must discuss the symptoms and severity of the Veteran's anxiety disorder, including the severity, frequency, and duration of such symptoms; and the degree of occupational or social impairment due to his symptoms of anxiety disorder.  A GAF score in accordance with DSM IV and an analysis of its meaning must be provided. (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)

The examiner should indicate whether there has been any change(s) in severity of the Veteran's anxiety disorder since the October 20, 2005 claim for increase.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date, and this discussion must address the various GAF's scores assigned during this period.

All opinions expressed should be accompanied by supporting rationale.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  If, after accomplishing all requested action, as well as any additional action deemed warranted, additional evidence is received, readjudicate the claim on appeal in light all pertinent evidence and legal authority.
 
9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

